59 N.Y.2d 696 (1983)
In the Matter of Christopher Menna, Appellant,
v.
New York City Employees' Retirement System, Respondent.
Court of Appeals of the State of New York.
Decided May 3, 1983.
William A. Zutt for appellant.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Ronald E. Sternberg of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG and SIMONS. Taking no part: Judge MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (91 AD2d 537).